Title: To George Washington from Major General Nathanael Greene, 23 September 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir
Camp Fort Constitution [N.J.] Sept. 23 1776

The Enemy are landed at Powleys Hook, they came up this afternoon and began a Cannonade on the Battery; and after Cannonadeing for half an hour or a little more they landed a party from the Ships. General Mercer had orderd off, from the Hook all the Troops except a small Guard who had Orders to Evacuate the place from the first approach of the Enimy. General Mercer mentions no Troops but those Landed from the Ships, but Colo. Bull and many others that were along the River upon the Heights saw twenty Boats go over from York to Powleys Hook. This movement must have happen’d since General

Mercer wrote. I purpose to Visit Burgen to Night, as General Mercer thinks of going to his Post at Amboy tomorrow. I purpose to detain him one day longer. I am with due respect Your Excellencys Obedient Servant

N. Greene

